Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Michael Etienne on May 7, 2021.

The application has been amended as follows: 
In claim 1, line 44, replace “an second aperture” with --a second aperture--
In claim 4, lines 1-2, replace dependency from “claim 2” with --claim 1--, and delete “further comprising a first fastener and a second fastener;”
In claim 5, line 29, replace “an second aperture” with --a second aperture--
Cancel claim 7.
In claim 9, lines 1-2, delete “further comprising a first fastener and a second fastener;”
In claim 17, lines 1-2, delete “further comprising a first fastener and a second fastener;”
In claim 17, line 5, replace “aperture” with --apertures--



In claim 18, lines 1-2, delete “further comprising a first fastener and a second fastener;”
In claim 18, line 3, replace “first” with --third--
In claim 18, line 4, replace “the second leg include a second aperture” with --the second beam includes a fourth aperture--
In claim 18, line 5, replace “in is” with --is in--
In claim 18, line 6, replace “third” with --fifth--
In claim 18, line 7, replace “fourth” with --sixth--
In claim 20, line 14, replace “mainframe” with --main frame--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 7, 2021/